DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Sun et al reference (US Patent Pub. 20150215700 A1) discloses a method for determining dynamic gain values to be applied on a digital input signal, the digital input signal arranged in signal blocks, the dynamic gain values for attenuating input signal values exceeding a clipping threshold. The Sun et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the method as a whole comprising: passing backwards over a next signal block and a current signal block to produce a preliminary gain contour from the digital input signal, wherein the preliminary gain contour is produced by applying in reverse an instant gain ascent and a smooth gain decay to the digital input signal; and passing forwards over the current signal block to produce a final gain contour for the current signal block based on the preliminary gain contour, wherein the final gain contour is produced by applying forwards the instant gain ascent and the smooth gain decay to the preliminary gain contour as recited in claim 1.
Claims 16 & 18 are allowed for the same reason as claim 1.
Claims 2-15 depend on claim 1. Claim 17 depends on claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651           					6/30/2022